Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of manufacturing a high loading electrode, the method comprising:
applying an electrode slurry on a release film to thereby produce an electrode layer having the release film attached thereto;
punching the electrode layer having the release film attached thereto to provide a plurality of punched electrode layers, each punched electrode layer having a size of a unit electrode;
separating and removing the release film from the punched electrode layers; and
stacking and rolling at least two punched electrode layers on a current collector.

Roh (US 2011/0287303) and Lee (US 2013/0170100) teach a method of manufacturing a high loading electrode, the method comprising: applying an electrode slurry on a release film to thereby produce an electrode layer having the release film attached thereto and stacking and rolling at least two punched electrode layers on a current collector. The references do not teach punching the electrode layer having the release film attached thereto to provide a plurality of punched electrode layers, each 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571 270 5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748